                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


United States of America,                                    Case No. 18-cr-0067 (WMW)

                            Plaintiff,
                                                  ORDER DENYING MOTION TO
       v.                                                  SEAL

Terry J. Albury,

                            Defendant.


      This matter is before the Court on Defendant Terry J. Albury’s motion to seal certain

documents. (Dkt. 54.) For the reasons addressed below, the motion is denied.

      Local Rule 49.1 explains the procedures by which a party in a criminal case may

file documents under seal. Certain documents do not require a motion to seal. See LR

49.1(c). If a party seeks to file under seal a document that is not covered by Local Rule

49.1(c), the party must file that document under temporary seal and then file a motion to

seal and a memorandum of law that, among other things, explains why the document

should remain under seal. LR 49.1(d)(1).

      The Court sentenced Albury on October 18, 2018 and issued the sentencing

judgment on October 26, 2018. Albury filed a letter to the Court under temporary seal on

October 23, 2018. (Dkt. 43.) Albury seeks to seal the October 23, 2018 letter until he
completes the custodial portion of his sentence, arguing that the letter contains sensitive

information. 1

       The Court concludes, and Albury concedes, that the letter’s contents address

publicly available information. Moreover, Albury does not persuasively explain why the

letter should remain under seal.

       Based on the foregoing analysis and all the files, records and proceedings herein, IT

IS HEREBY ORDERED that Defendant Terry J. Albury’s motion to seal, (Dkt. 54), is

DENIED.



Dated: January 4, 2019                                  s/Wilhelmina M. Wright
                                                        Wilhelmina M. Wright
                                                        United States District Judge




1
       Albury also moves to seal the Court’s Statement of Reasons. (Dkt. 46.) The Court’s
Statement of Reasons is a non-public document that is kept under seal indefinitely in any
criminal case. For this reason, Albury need not obtain a court order sealing this document.
Assuming that Albury instead intended to move to seal the letter filed on October 26, 2018,
(Dkt. 47), that motion is denied for the same reasons addressed above.

                                             2
